ORDER OF SUSPENSION
A certified copy of an Order of the Virginia State Bar Disciplinary Board suspending Bruce C. Britton from the practice of law in the State of Virginia for a period of five years effective May 21,1989, was filed in this Court June 25,1990, together with a Petition for Reciprocal Discipline pursuant to Rule 4.4, NDPRLDD, and Affidavit of Disciplinary Counsel. The Petition, pursuant to the Recommendation of the Discipli*773nary Board, requested that this Court enter an Order of Reciprocal Discipline suspending Bruce C. Britton, who was admitted July 15, 1966, to the Bar of the State of North Dakota.
After consideration, the Supreme Court approved the imposition of identical discipline, and
ORDERED, that the certificate of admission to practice law in the state of North Dakota of Bruce C. Britton be suspended effective August 1, 1990.
RALPH J. ERICKSTAD Chief Justice
GERALD W. VANDE WALLE Justice
HERBERT L. MESCHKE Justice
BERYL J. LEVINE Justice
The Honorable GIERKE, J., deeming himself disqualified did not participate.